EXHIBIT 10.3

 

HOME FEDERAL BANK

 

RESTATED CHANGE-IN-CONTROL AGREEMENT

 

This Restated Change-in-Control Agreement (this “Agreement”) is entered into as
of this 31st day of December, 2008, by and between Home Federal Bank, a
federally chartered savings bank and Curtis L. Hage (the “Employee”). As used
herein, the term “the Bank” shall mean Home Federal Bank, or if the context
requires, its successor.

 

WHEREAS, the Employee is currently serving as Chairman and Chief Executive
Officer of the Bank; and

 

WHEREAS, the Bank is a wholly-owned subsidiary of HF Financial Corp., (the
Holding Company”), and the Holding Company offers its common stock for sale to
the public and is subject to supervision by the Securities and Exchange
Commission (“SEC”); and

 

WHEREAS, both the Bank and the Holding Company are subject to supervision by the
Office of Thrift Supervision (the “OTS”); and

 

WHEREAS, the Board of Directors of the Bank recognizes that, as is the case with
publicly held corporations generally, the possibility of a change-in-control of
the Holding Company may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Bank, the
Holding Company and its stockholders; and

 

WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into a Change-in-Control Agreement with the Employee in
order to assure continuity of management of the Bank and to reinforce and
encourage the continued attention and dedication of the Employee to his assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change-in-control of the Holding Company,
although no such change is now known of; and

 

WHEREAS, the Board of Directors of the Bank has previously approved and
authorized the execution of a Change-in-Control Agreement with the Employee; and

 

WHEREAS, the parties desire to make changes to such Agreement to better conform
to Section 409A of the Internal Revenue Code (the “Code”) and for other reasons;
and

 

WHEREAS, Section 53-8-7 of the South Dakota Codified Laws permits parties to a
written contract to alter the contract in writing without further consideration;
and

 

WHEREAS, the Board of Directors of the Bank and of HF Financial Corp., the
parent company of the Bank, have approved the execution of this restated
Agreement with the Employee and have authorized the Chair of the HF Financial
Corp. Personnel, Compensation and Benefits Committee to finalize and sign the
Agreement to take effect as stated in Section 1 hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:

 

1.             Term of Agreement. This Agreement will commence on the date
hereof and shall continue while the Employee is employed with the Bank;
provided, however, that if either party gives a notice of nonextension with
respect to the Employee’s Restated Employment

 

--------------------------------------------------------------------------------


 

Agreement, this Agreement shall terminate when the Restated Employment Agreement
terminates, except that if such notice of nonextension is given by the Bank at a
time when the Bank is actively negotiating a transaction with a third party that
may result in a Change-in-Control or at a time when shareholders of the Holding
Company are being solicited to vote for directors who would not be Continuing
Directors as defined in Section 2 below and the election of such directors would
effect a Change-in-Control or at a time when shareholders of the Holding Company
are being solicited to tender their shares in an offering that if successful
would result in a Change-in-Control, this Agreement shall not terminate until
nine months following the termination of the Restated Employment Agreement.

 

2.             Change-in-Control. No benefits shall be payable hereunder unless
there shall have been a Change-in-Control, as set forth below, and the
Employee’s employment is terminated as described in this Agreement. For purposes
of this Agreement, a “Change-in-Control” shall mean:

 

a.             a change-in-control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Holding Company is then subject to such reporting
requirement; or

 

b.             the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Holding Company or any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Holding Company
(i) representing 20% or more, but not more than 50%, of the combined voting
power of the Holding Company’s then outstanding securities unless the
transaction resulting in such ownership has been approved in advance by the
Continuing Directors (as hereinafter defined); or (ii) representing more than
50% of the combined voting power of the Holding Company’s then outstanding
securities (regardless of any approval by the Continuing Directors); provided,
however, that notwithstanding the foregoing, no Change-in-Control shall be
deemed to have occurred for purposes of this Agreement by reason of the
ownership of 20% or more of the total voting capital stock of the Holding
Company then issued and outstanding by the Holding Company, any subsidiary of
the Holding Company or any employee benefit plan of the Holding Company or of
any subsidiary of the Holding Company or any entity holding shares of the Common
Stock organized, appointed or established for, or pursuant to the terms of, any
such plan (any such person or entity described in this clause is referred to
herein as a “Company Entity”); or

 

c.             any acquisition of control as defined in 12 Code of Federal
Regulations Section 574.4, or any successor regulation, of the Holding Company
which would require the filing of an application for acquisition of control or
notice of Change-in-Control in a manner which is set forth in 12 CFR
Section 574.3, or any successor regulation; or

 

d.             the Continuing Directors (as hereinafter defined), cease to
constitute a majority of the Holding Company’s Board of Directors; or

 

e.             the shareholders of the Holding Company approve (i) any
consolidation or merger of the Holding Company in which the Holding Company is
not the continuing or surviving Holding Company or pursuant to which shares of
Holding Company stock would be converted into cash, securities or other
property, other than a merger of the Holding Company in which shareholders
immediately prior to the merger have the same proportionate ownership of stock

 

2

--------------------------------------------------------------------------------


 

of the surviving Holding Company immediately after the merger; (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Holding Company;
or (iii) any plan of liquidation or dissolution of the Holding Company.

 

For purposes of this definition, “Continuing Director” shall mean any person who
is a member of the Board of Directors of the Holding Company, while such person
is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on July 2, 2007;
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this definition, “Acquiring Person” shall mean any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act) directly or
indirectly, of securities of the Holding Company representing 20% or more of the
combined voting power of the Holding Company’s then outstanding securities, but
shall not include the Investors or any Holding Company Entity; and “Affiliate”
and “Associate” shall have their respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.

 

3.             Termination Following a Change-in-Control. If a Change-in-Control
shall have occurred during the term of this Agreement, the Employee shall be
entitled to the benefits provided in Section 4(a) hereof upon termination of the
Employee’s employment within 24 months following the month in which a
Change-in-Control occurs unless such termination is: (i) because of the
Employee’s death or Disability (as defined below); (ii) by the Bank for Cause
(as defined below); or (iii) by the Employee other than for Good Reason (as
defined below):

 

a.             Cause. Termination by the Bank of the Employee’s employment for
“Cause” shall mean termination upon (i) material violation of a law or
regulation which: (a) governs the Employee’s conduct as an officer of the Bank;
or (b) in the reasonable opinion of the Bank affects the Employee’s fitness to
serve in his position; (ii) substantial neglect of the Employee’s duties;
(iii) action or inaction, which materially and adversely impacts the Bank’s
safety, soundness, security, assets, customers or employees; (iv) dishonesty of
a material nature; (v) failure to comply with material rules, regulations or
policies of the Bank; (vi) engaging in personal conduct which, when considering
the Employee’s position with the Bank, would materially detract from its
business reputation in the community served; (vii) material breach of any
material covenant or condition of the Employee’s Restated Employment Agreement;
and (viii) willful and material misconduct.

 

Termination for Cause shall be preceded by a fair and complete investigation,
including an opportunity for the Employee to provide information he deems
relevant, and by a vote by the Bank’s Board of Directors that there is Cause
under this Agreement to terminate the Employee.

 

b.             Good Reason. The Employee’s termination of employment for “Good
Reason” shall mean termination by the Employee upon the occurrence, without his
express written consent, within 24 months following a Change-in-Control of any
one or more of the following:

 

(i)              the assignment to the Employee of any duties inconsistent in
any respect with the Employee’s position (including status, offices, titles, and
reporting

 

3

--------------------------------------------------------------------------------


 

requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change-in-Control or any other action of the Bank which
results in a diminishment in such position, authority, duties, or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Bank promptly after receipt of notice thereof given by the
Employee;

 

(ii)             a reduction by the Bank in the Employee’s base salary as in
effect on the date hereof or as the same shall be increased from time-to-time;

 

(iii)            the failure by the Bank to (a) continue in effect any material
compensation or benefit plan, program, policy or practice in which the Employee
was participating at the time of the Change-in-Control, or (b) provide the
Employee with compensation and benefits at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each employee
benefit plan, program, policy and practice as in effect immediately prior to the
Change-in-Control (or as in effect following the Change-in-Control, if greater);

 

(iv)            the failure of the Bank to obtain a satisfactory agreement from
any successor to the Bank to assume and agree to perform this Agreement, as
contemplated in Section 8 hereof; and

 

(v)             any purported termination by the Bank of the Employee’s
employment that is not effected pursuant to a Notice of Termination (as defined
below).

 

The Bank’s right to terminate Employee’s employment pursuant to this Subsection
shall not be affected by the Employee’s Disability as defined below. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.
Employee’s termination of employment for Good Reason as defined in this
Subsection 3(b) shall constitute termination for Good Reason for all purposes of
this Agreement, notwithstanding that the Employee may also thereby be deemed to
have “retired” under any applicable retirement programs of the Bank.

 

c.             Disability. Disability shall mean incapacity due to physical or
mental illness as determined by the Bank’s disability plan.

 

d.             Notice of Termination. Any purported termination of the
Employee’s employment by the Bank or by the Employee (other than by reason of
the Employee’s death) within 24 months following the month in which a
Change-in-Control occurs, shall be communicated by Notice of Termination to the
other party hereto in accordance with Section 9 hereof. No purported termination
of the Employee’s employment by the Bank shall be effective if it is not
pursuant to a Notice of Termination. Failure by the Employee to provide Notice
of Termination shall not limit any of the Employee’s rights under this Agreement
except to the extent the Bank can demonstrate that it suffered actual damages by
reason of such failure. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and the Date of Termination
(as defined below) and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

 

e.             Date of Termination. “Date of Termination” shall mean the date
specified in the Notice of Termination (except in the case of the Employee’s
death, in which case Date of Termination shall be the date of death); provided,
however, that if the Employee’s employment is terminated by the Bank, the date
specified in the Notice of Termination shall be at least 30

 

4

--------------------------------------------------------------------------------


 

days from the date the Notice of Termination is given to the Employee and if the
Employee terminates his employment for Good Reason, the date specified in the
Notice of Termination shall not be more than 60 days from the date the Notice of
Termination is given to the Bank.

 

4.             Compensation Upon Termination. Following a Change-in-Control that
occurs during the term of this Agreement, and upon the Employee’s termination of
employment within 24 months following the month in which the Change-in-Control
occurred, the Employee shall be entitled to the following benefits:

 

a.             If employment by the Bank is terminated (A) by the Bank for any
reason other than Cause, or (B) by the Employee for Good Reason, the Employee
shall be entitled to the benefits, to be funded from the general assets of the
Bank, provided below:

 

(i)              the Bank shall pay the Employee his full annual base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given;

 

(ii)             the Bank shall pay the Employee in accordance with the terms of
the Short-Term Incentive Plan, any incentive payment Employee has a right to
receive on the last day of the fiscal year prior to Employee’s Date of
Termination.

 

(iii)            the Bank shall pay as severance pay to the Employee, a lump sum
severance payment equal to 2.99 times the sum of (A) the Employee’s annual base
salary in effect at the time Notice of Termination is given or immediately prior
to the date of the Change-in-Control, whichever is greater, and (B) the amount
determined as follows: (1) the amount that the Employee had accrued during the
plan year under the Short-Term Incentive Plan as of the first of the month
following the month in which the Change in Control occurred, annualized by
dividing the amount accrued by the number of months from the start of the plan
year to the first of the month following the month in which the Change in
Control occurred multiplied by twelve; plus, (2) the amount of each of the
Short-Term Incentive Awards, if any, awarded to the Employee in the three years
immediately prior to the Change in Control divided by four; provided, however,
that payments under this subparagraph will be conditioned upon compliance with
Section 6 of the Employee’s Restated Employment Agreement (Agreement Not to
Compete) and payments made under this subparagraph must be returned to the Bank
if the Employee violates the non-compete provisions contained in that
non-compete Section;

 

(iv)            the Bank shall pay the Employee the amount that has accrued to
the Employee under the Long-Term Incentive Plan as of the first day of the month
following the Date of Termination;

 

(v)             (A) for and during the period of time that the Employee is
eligible for and properly elects continued coverage under the Bank’s health and
dental plans, the Bank will continue to subsidize that coverage as if the
Employee remained an active employee of the Bank but for no more than 36 months
following the Date of Termination and only with respect to the level of health
and dental insurance coverage in which the Employee was enrolled immediately
prior to the Notice of Termination (e.g., single or family).  If the Employee’s
continuation coverage terminates for reasons other than nonpayment of the
Employee’s share of the cost of the coverage or fraud before the Employee has
received 36 months of coverage, then the Bank shall reimburse the Employee for
replacement health and dental coverage during the remainder of the 36 months
following the Date of Termination, but only with respect to the level of health
and dental insurance coverage in which the Employee was enrolled immediately
prior to the Notice of Termination (e.g., single or family), and only in an
amount up to the difference between the then COBRA premium charged by the Bank
(or its successor) to

 

5

--------------------------------------------------------------------------------


 

COBRA continuees and the amount that active employees are required to pay for
their coverage.  Such reimbursement may be made directly to the provider of the
Employee’s health and dental coverage or as a reimbursement to the Employee upon
the presentation of evidence of the cost and continuation of such coverage. 
Provided, however, that all health and dental benefits receivable by the
Employee pursuant to this Subsection (v)(A) shall be discontinued if the
Employee obtains full-time employment providing comparable health and dental
benefits to Employee provided in accordance with this Subsection (v)(A) during
the 36-month period following the Date of Termination; and

 

(B) for an 18-month period after the Date of Termination, the Bank will continue
to pay the premiums on the Executive Disability Policy then covering the
Employee, as well as the premiums on the life insurance policy into which the
Employee is permitted to convert the Employee’s group term coverage from the
Bank, but only during the time and to the extent that the Employee continues
such coverage under policies.

 

(vi)            payment in accordance with the HF Financial Corp. Excess Plan
for Executives;

 

(vii)           payment in accordance with any Deferred Compensation Agreement
with the Employee;

 

(viii)          the Bank shall pay for individual out-placement counseling
services for the Employee in an amount that shall not exceed $10,000 for a
period of time not extending beyond the end of the second calendar year
following the calendar year of the Employee’s Date of Termination to be
reimbursed no later than 12 months following the date the expenses were
incurred;

 

(ix)             a lump sum payment equal to 18-months of membership dues to the
country club(s) that the Employee is a member of upon his Date of Termination;

 

(x)              a lump sum payment equal to $5,000 in lieu of reimbursement for
financial planning and tax preparation expenses;

 

(xi)             a lump sum payment equal to the value of any other fringe
benefits or perquisites provided to the Employee immediately prior to his Date
of Termination; and

 

(xii)            in accordance with the HF Financial Corp. 1991 and 2002 Stock
Option and Incentive Plan, the vesting of awards and lapsing of restrictions as
set forth in the HF Financial Corp. 1991 and 2002 Stock Option and Incentive
Plan and vesting of similar awards under any successor equity incentive plan.

 

The payments provided for in Section 4(a) (i), (iii), (iv), (ix), (x), (xi) and
(xii) above shall be made on the 60th day following the date the Employee
separated from service as defined in Section 409A of the Code and regulations
and guidance issued thereunder. The payments provided for in Section 4(a)(v), if
paid as reimbursements, shall be made within 30 days of a request for
reimbursement but only if the request is made within 60 days of the date that
the premium payment is due. Notwithstanding the above, if the Bank determines
that any of the payments in Section 4(a) are subject to 409A(a)(2)(B)(i) of the
Code (or a successor provision), then any such payments shall be delayed until
the earlier of the Employee’s death or the first day of the month coincident
with or next following the sixth month anniversary of the Employee’s termination
of employment and shall be paid in a lump sum on that date.

 

6

--------------------------------------------------------------------------------


 

b.             The Bank shall also pay to the Employee any reasonable legal fees
and reasonable expenses incurred by the Employee (i) as a result of successful
litigation against the Bank for nonpayment of any benefit hereunder, or (ii) in
connection with any dispute with any Federal, state, or local governmental
agency with respect to benefits claimed under this Agreement. If the Employee
utilizes arbitration to resolve any such dispute, the Bank will pay any
reasonable legal fees and reasonable expenses incurred by the Employee in
connection therewith. Such reimbursement must be requested no later than two
months after the conclusion of the successful litigation and shall be paid
within two months after the request for reimbursement.

 

c.             The Employee shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 4 be reduced by
any compensation earned by the Employee as the result of employment by another
employer after the Date of Termination, or otherwise, except as set forth in
Section 4(a)(v) hereof.

 

5.             Tax Gross Up.

 

a.             Notwithstanding any provision contained in this Agreement to the
contrary, if any amount or benefit to be paid or provided under
Section 4(a) would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the Bank shall make a Tax Gross Up Payment to
or on behalf of the Employee. For purposes of this Agreement, “Tax Gross Up
Payment” shall mean a payment to or on behalf of the Employee which shall be
sufficient to pay, in full, (a) any excise tax imposed under Section 4999 of the
Code on any amount or benefit to be paid or provided under Section 4(a); and
(b) any federal, state and local income tax, any social security and other
employment tax, and any additional excise tax under Section 4999 of the Code on
the amount of the excise tax payment described in subclause (a) of this
Section 5, and the aggregate amount of additional tax payments described in this
clause (b); but, (c) excluding any interest or penalties assessed by the
Internal Revenue Service on the Employee which are attributable to the
Employee’s willful misconduct or negligence. Such payment shall be made by the
close of the Employee’s taxable year that follows the taxable year of the
Employee in which the excise taxes under Section 4999 of the Code were remitted
to the Internal Revenue Service.

 

b.             If requested by the Employee or the Bank, the determination of
whether any Tax Gross Up Payment is required pursuant to the preceding paragraph
will be made by an independent accounting firm that is a “Big-4 Accounting Firm”
(or other accounting firm mutually acceptable to the Employee and the Bank) not
then-engaged as the Bank’s independent public auditor, at the expense of the
Bank, and the determination such independent accounting firm will be final and
binding on all parties. In making its determination, the independent accountant
will allocate a reasonable portion of the payments described in Section 4(a) to
the value of any personal services rendered by the Employee following the Change
in Control and the value of any non-competition agreement or similar agreements
to the extent that such items reduce the amount of the parachute payment.

 

6.             No Exclusivity Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive, retirement or other plan or program provided by the Bank and for
which the Employee may qualify, nor, except as provided in Section 14, shall
anything herein limit or reduce such rights as the Employee may have under any
other agreement with, or plan, program, policy or practice of the Bank. Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any

 

7

--------------------------------------------------------------------------------


 

agreement with, or plan, program, policy or practice of the Bank (including,
without limitation, the cash out of unused vacation days upon termination of
employment) shall be payable in accordance with such agreement, plan, program,
policy or practice, except as explicitly modified by this Agreement.

 

7.             Compensation Restrictions under CPP.  Anything in this Agreement
to the contrary notwithstanding, because HF Financial Corp. is participating in
the capital purchase program (“CPP”) of the United States Treasury Department
(“Treasury”) established under the Emergency Economic Stabilization Act of 2008
(“EESA”), compensation to the Employee shall be restricted as follows:

 

a.             No Golden Parachute Payments. The Bank is prohibiting any golden
parachute payment to the Employee during any “CPP Covered Periods.” A “CPP
Covered Period” is any period during which (i) the Employee is a senior
executive officer and (ii) Treasury holds an equity or debt position acquired
from the Bank in the CPP.  “Golden parachute payment” is used with same meaning
as in Section 111(b)(2)(C) of EESA.  For purposes of this Section 7, “Bank”
includes any entities treated as a single employer with the Bank under 31 C.F.R.
Section 30.1(b) (as in effect on the Closing Date of the CPP purchase). The Bank
shall determine any reductions in such a manner that to the extent possible, the
provisions of Section 409A of the Code are not violated.

 

b.             Recovery of Bonus and Incentive Compensation. Any bonus and
incentive compensation paid to the Employee during a CPP Covered Period and
while the Employee is a senior executive officer is subject to recovery or
“clawback” by the Bank if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

c.             Compensation Program Amendments. Each of the Bank’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to the Employee is hereby amended to the extent necessary
to give effect to provisions (a) and (b), including, but not limited to this
Agreement, the Employment Agreement, the Long Term Incentive Plan, the Short
Term Incentive Plan, any individual incentive program, the Excess Pension Plan
and the Deferred Compensation Agreement.

 

In addition, the Bank is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Bank. To the extent any such
review requires revisions to any Benefit Plan with respect to the Employee that
the Bank does not have the authority to change unilaterally, the Employee and
the Bank agree to negotiate such changes promptly and in good faith.

 

This Section 7 is intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this Section 7 and without
violating the provisions of Section 409A of the Code).

 

8.             Successors.

 

a.             The Bank will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Bank or of any division or subsidiary thereof
employing the Employee to expressly

 

8

--------------------------------------------------------------------------------


 

assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform if no such succession had
taken place. Failure of the Bank to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle the Employee to terminate employment within 24 months
following the Change-in-Control and to receive compensation from the Bank in the
same amount and on the same terms as he would be entitled hereunder if his
employment were terminated for Good Reason following a Change-in-Control.

 

b.             This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Employee should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate or, if no estate, in
accordance with applicable law.

 

9.             Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, postage prepaid, addressed to the other party as follows:

 

If to the Bank, to:

Home Federal Bank

Attention: Corporate Secretary

225 South Main Avenue

Sioux Falls, SD 57104

 

If to Employee, to:

Curtis L. Hage

225 S. Main Avenue

Sioux Falls, South Dakota 57104

 

or to the home address which is maintained on file with the Bank.

 

Either party to this Agreement may change its address for purposes of this
Section 9 by giving 15 days’ prior notice to the other party hereto.

 

10.           Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer as may be specifically
designated by the Board to sign on behalf of the Bank. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of South Dakota.

 

11.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

12.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

13.           Arbitration. Any disputes under this Agreement will be resolved by
arbitration, in the state of South Dakota, in accordance with the National
Rules for the Resolution of

 

9

--------------------------------------------------------------------------------


 

Employment Dispute of the American Arbitration Association by a mutually
agreeable neutral arbitrator. The decision or award of the arbitrator shall be
final and binding upon the parties and may be entered as a judgment or order in
any Court of competent jurisdiction. All information and documentation submitted
by the parties or received from any other source, together with all transcripts
of the hearing(s) or other proceedings, and the arbitrator’s findings, shall be
treated by the arbitrator and the parties as confidential information and the
participants agree not to disclose or turn over any such information or
documentation to a third party without the prior written consent of the parties,
or pursuant to a lawful subpoena or court order, or an order to obtain a
injunctive relief.

 

14.           Employment Agreement. Reference is hereby made to that certain
Agreement, dated contemporaneously with this Restated Change-in-Control
Agreement, by and between the Bank and the Employee. All terms and conditions of
the Employee’s Restated Employment Agreement, including the non-compete
provisions in Section 6, shall continue in force and effect (until termination
of the Restated Employment Agreement in accordance with its terms), including
following a Change-in-Control, except as expressly modified by this Section,
except that when the Employee is terminated following a Change-in-Control, the
severance provisions in the Employee’s Restated Employment Agreement shall not
apply and payments to the Employee shall be governed by this Agreement. The
mutual promises in this Agreement and in the Restated Employment Agreement shall
serve as consideration for each agreement contemporaneously executed, to the
extent such consideration is required.

 

15.           Effective Date. This Agreement shall become effective as of the
date first set forth above.

 

16.           Employment. This Agreement does not constitute a contract of
employment or impose on the Bank any obligation to retain the Employee as an
employee, to continue his current employment status, or to change any employment
policies of the Bank.

 

17.           Section 409A of the Code.  It is the intent of the parties that
this Agreement be construed to avoid the excise tax and penalties described in
Section 409A of the Code. The Agreement shall be interpreted in a manner
consistent with that intention. In that regard, the concept of “termination of
employment” shall be interpreted to mean “separation from service” within the
meaning of Section 409A.

 

18.           Amendments. No amendments or additions to this Agreement shall be
binding unless stipulated in writing and signed by the party to be changed,
except as herein otherwise provided.

 

19.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or unenforceability of the other provisions hereof.

 

20.           Governing Law. The laws of the United States to the extent
applicable and otherwise the laws of the State of South Dakota shall govern this
Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

/s/ Wm. G. Pederson

 

By: Wm. G. Pederson

 

Its:

Chairman, HF Financial Corp.

 

 

Personnel, Compensation and

 

 

Benefits Committee

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Curtis L. Hage

 

Curtis L. Hage

 

11

--------------------------------------------------------------------------------